Florida Rule of Judicial Administration 2.110(b) is amended to read as follows:
(b) Costs in County Courts. The chief judge of a circuit shall by administrative order establish a schedule of costs, in conformity with any provisions of law, to be assessed against a defendant in the county court and paid to the county for violations of municipal ordinances which are prosecuted in county court. The costs shall be assessed as a set dollar amount per convictions, not to exceed $50 including excluding any other statutory costs.
The amendment shall be effective immediately upon the filing of this order.